R. B. Burns, J.
(dissenting). Defendant was charged with larceny in a building, MCL 750.360; MSA 28.592. At the time of the offense, defendant was on furlough from an earlier conviction of larceny in a building, for which he had been sentenced to imprisonment of 4-6 years. After *478pleading guilty to the charged offense, defendant was sentenced to a prison term of 2-4 years, which was to run consecutively with his previous sentence. He received no credit for the time he spent in the Washtenaw County jail prior to sentencing on the second larceny offense because of an inability to post bond. He now appeals, arguing that he was entitled to presentence credit for the time he spent in the county jail prior to sentencing on the second conviction.
I would hold that since defendant was on furlough at the time of the offense, he was still under the care, custody, or supervision of the Department of Corrections within the meaning of the consecutive sentencing statue, MCL 768.7a; MSA 1030(1), and accordingly defendant was properly given a sentence which is to run consecutively with his earlier sentence. People v Lakin, 118 Mich App 471, 473-474; 325 NW2d 460 (1982). To give defendant credit for time served in the county jail awaiting sentencing would defeat the purpose of the consecutive sentence statute. See Brinson v Genessee Circuit Judge, 403 Mich 676, 685-687; 272 NW2d 513 (1978); People v Shirley Johnson, 96 Mich App 84; 292 NW2d 489 (1980).
I would affirm.